 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDWarner Press, Inc.andIndianapolis Printing Press-men, Assistants and Offset Workers Union No. 17,a/w International Printing and Graphic Communi-cations Union,AFL-CIO. Case 25-CA-6442November 21, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSshould not be granted. Respondent thereafter filed areply entitled "Response to General Counsel's Motionfor Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Upon a charge filed on August 6, 1974, by In-dianapolis Printing Pressmen, Assistants and OffsetWorkers Union No. 17, a/w International Printing andGraphic Communications Union, AFL-CIO, hereincalled the Union, and duly served on Warner Press,Inc., herein called the Respondent, the General Coun-sel of the National Labor Relations Board, by the Re-gional Director for Region 25, issued a complaint onAugust 27, 1974, alleging that Respondent had en-gaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, as amended. Copies of the charge,complaint, and notice of hearing before an Administra-tive Law Judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaintalleges insubstance that on June 24, 1974, fol-lowing a Board election inCase 25-RC-5576, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or aboutAugust 2, 1974,and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to doso.On August 26, 1974, Respondent filedits answerto the complaint admitting in part, and denying inpart,the allegations in the complaint.On August 29, 1974, counsel for the General Coun-sel filed directly with the Board a Motion for SummaryJudgment, and to strike portions of Respondent's an-swer to the complaint. Subsequently, on September 9,1974, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show Cause whythe General Counsel's Motion for Summary Judgment'Official noticeis taken ofthe recordin the representation proceedigg,Case 25-RC-5576, as the term "record" is defined in Secs 102 68 and102 69(g) of theBoard's Rules and Regulations,Series 8, as amended SeeLTVElectrosystems, Inc.,166 NLRB 938 (1967), enfd 388 F 2d 683 (C A4, 1968),Golden AgeBeverageCo.,167 NLRB 151 (1967), enfd 415 F 2d26 (C A 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va ,1957),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (C A 7,1968),Sec 9(d) of the NLRARuling on the Motion for Summary JudgmentIn its answer to the complaint and response to theNotice To Show Cause, Respondent assigns error to theRegional Director's rulings on certain of its objectionsto the election, and asserts that there are material issuesof fact which preclude granting the Motion for Sum-mary Judgment as a matter of law.Review of the entire record, including that of therepresentation proceeding, indicates that following anelection conducted pursuant to a Stipulation for Cer-tificationUpon Consent Election, Respondent filedtimely objections to the election. Respondent assertedthat the election should be set aside on the bases that(1) the Union offered to waive initiation fees in viola-tion ofN.L.R.B. v. Savair Manufacturing Co.,414 U.S.270 (1973); (2) the Union misrepresented its ability towaive initiation fees and dues because its bylaws andconstitution required such fees and dues; (3) the Unioncoerced, threatened, and intimidated certain employeesto obtain their support; and (4) the Union, by misre-presentations and other acts of coercion, interferedwith the employees' free choice. Following investiga-tion, the Regional Director issued a report on the objec-tions, finding, in substance, that the Union's offer towaive fees was unconditional, thus not proscribed bySavair, supra.He further found that the Union had notmisrepresented its constitution and bylaws with regardto fees and dues, but had merely guaranteed that theywould be waived, as had traditionally been done andhonored; that there was no evidence of any threats andintimidation; and, finally, that the alleged misrepresen-tations by the Union were within the bounds of a hotlycontested election such as this, where the parties vigor-ously set forth.their positions. On the basis of thesefindings, the Regional Director recommended that Re-spondent's objections be overruled and the Union certi-fied.Respondent filed exceptions to this report, essen-tially reasserting its objections and arguing that theRegional Director erred in his determinations thereon.On June 24, 1974, the Board issued a Decision andCertification of Representative, finding that Respon-dent's exceptions raised no substantial or material is-sues of fact or law which would warrant reversal of the215 NLRB No. 10 WARNER PRESS, INC9Regional Director's findings or recommendations and,accordingly, adopted them aad certified the Union.In its response to the Notice To Show Cause, Re-spondent argues that the Union's misrepresentation ofits constitution and bylaws with regard to waiving feesand dues was material to the election results, and thatthe Union's offer to waive initiation fees was contrarytoSavair.We have previously considered theseissues'in the Respondent's exceptions to the Regional Direc-tor's report on objections, and see no reason to considerthem again.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceedingalleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.'All issues raised by the Respondent in this proceed-ing were or could have been litigated in the prior re-presentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.We shall, accordingly, grant the Motion for SummaryJudgment.'On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, an Indiana corporation with its princi-pal office and place of business at Anderson, Indiana,is engaged in the manufacture, sale, and distribution ofpi anted matter and related products. During the pastyear, a representative period, Respondent, in the courseand conduct of its business operations, purchased,transferred, and delivered to its facility, goods andmaterials valued in excess of $50,000 which weretransported to said facility directly from States otherthan the State of Indiana. During the same period,Respondent,in the course and conduct of its busi-ness, sold and distributed products valued in excessof $500,000.We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning of2 SeePittsburghPlateGlassCo v NLRB,313 U S 146,162 (1941),Rules and Regulations of the Board,Sees 102 67(1) and 102 69(c)3 In view of the result reached herein,we need not rule on the GeneralCounsel'smotion to strike portions of Respondent's answer to the com-plaintSection2(6) and (7) of the Act,and that it will effectu-ate the policiesof the Actto assert jurisdiction herein.11THE LABOR ORGANIZATION INVOLVEDIndianapolis Printing Pressmen, Assistants and Off-setWorkers Union No. 17, a/w International Printingand Graphic Communications Union, AFL-CIO, is alabor organization within the meaning of Section 2(5)of the Act.IIITHE UNFAIR LABOR PRACTICESA. TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All production and maintenance employees ofthe Employer at its Anderson,Indiana,facility,including regular part-time employees, janitors,and plant clerical employees, but excluding all of-fice clerical employees, sales employees, profes-sional employees, guards and supervisors as de-fined in the Act.2.The certificationOn February 8, 1974, a majority of the employees ofRespondent in said unit,in a secret ballot election con-ducted under the supervision of the Regional Directorfor Region 25 designated the Union as their representa-tive for the purpose of collectivebargainingwith theRespondent. The Union v as certified as the collective-bargaining representative of the employees in said uniton June 24, 1974, and the Union continues to be suchexclusive representative within the meaning of Section9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about June 27, 1974, and at alltimes thereafter, the Union has requested the Respond-ent to bargain collectively with it as the exclusive col-lective-bargaining representative of all the employees inthe above-described unit. Commencing on or aboutAugust 2, 1974, and continuing at all times thereafterto date, the Respondent has refused, and continues torefuse, to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that the Respondent has, sinceAugust 2, 1974, and at all times thereafter, refused to 10DECISIONSOF NATIONALLABOR RELATIONS BOARDbargain collectively with the Union as the exclusiverepresentative of the employees in the appropriate unit,and that, by such refusal, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow of commerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom, and, upon request, bar-gain collectively with the Union as the exclusive re-presentative of all employees in the appropriate unit,and, if an understanding is reached, embody such un-derstanding in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commences to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 328 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Warner Press, Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7)of the Act.2. Indianapolis Printing Pressmen, Assistants andOffsetWorkers Union No. 17, a/w InternationalPrinting andGraphic Communications Union, AFL-CIO, is a labor organizationwithin the meaning ofSection 2(5) of the Act.3.All production and maintenance employees of theEmployer at its Anderson, Indiana, facility, includingregular part-time employees, janitors, and plant clericalemployees, but excluding all office clerical employees,sales employees, professional employees, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since June 24, 1974, the above-named labor organ-ization has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appro-priate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5. By refusing on or about August 2, 1974, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent inthe appropriate unit, Respondent has engaged in and isengagingin unfair labor practices within themeaningof Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and is in-terfering with, restraining, and coercing, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and thereby has engagedin and is engag-ing inunfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section10(c) of the National Labor Re-lations Act, as amended,the NationalLaborRelationsBoardhereby orders thatRespondent,Warner Press,Inc., Anderson,Indiana,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargaincollectivelyconcerning ratesof pay,wages,hours,and other terms and conditionsof employmentwithIndianapolis Printing Pressmen,Assistantsand Offset Workers Union No. 17, a/w In-ternationalPrinting and Graphic CommunicationsUnion,AFL-CIO,as the exclusive bargaining repre-sentative of its employees in the following appropri-ate unit:All production and maintenance employees ofthe Employerat itsAnderson,Indiana,facility,including regular part-time employees,janitors,and plant clerical employees, but excluding all of-fice clerical employees, sales employees, profes-sional employees, guards and supervisors as de-fined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteed them in Section7,of the Act. WARNER PRESS, INC.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay,wages,hours, and other terms andconditions of employment, and, if an understanding isreached, embody such understandingin a signed agree-ment.(b) Post at its Anderson,Indiana,facility copies ofthe attached notice marked "Appendix."' Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 25, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.4 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNationalLaborRelations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "11APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with IndianapolisPrinting Pressmen, Assistants and Offset WorkersUnion No. 17, a/w International Printing andGraphic Communications Union, AFL-CIO, asthe exclusive representative of the employees inthe bargaining unit described below.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, if-an understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All production and maintenance employeesof the Employer at its Anderson, Indiana,facility, including regular part-time employees,janitors, and plant clerical employees, but ex-cluding all office clerical employees, sales em-ployees, professional employees, guards andsupervisors as defined in the Act.WARNER PRESS, INC.